ICJ_036_AerialIndicent1955_USA_BGR_1960-05-30_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF 30 MAY 1960

1960

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DE
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 30 MAI 1960
This Order should be cited as follows:

“Case concerning the Aerial Incident of 27 July 1955
(United States of America v. Bulgaria),
Order of 30 May 1960 : I.C.J. Reports 1960, p. 146.”

La présente ordonnance doit étre citée comme suit:
« Affaire de l'incident aérien du 27 juillet 1955
(États-Unis d'Amérique c. Bulgarie),
Ordonnance du 30 mai 1960 : C.T. J. Recueil 1960, p. I46.»

 

Sales number 99 8
N° de vente:

 

 

 
146

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1960 1960

Le 30 maj
. 6 Rôle général
30 mal 1900 n° 36

AFFAIRE DE
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ÉTATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT,  HACKWORTH, WINIARSKI,
BaDAWiI, ARMAND-UGON, KoJEVNIKOV, MORENO QUIN-
TANA, CORDOVA, WELLINGTON Koo, SPIROPOULOS,
Sir Percy SPENDER, M. ALFARO, Juges; M. GARNIER-
COIGNET, Greffier adjoint.

La Cour internationale de Justice,

ainsi composée,
apres délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 69 du Règlement
de la Cour,

Rend l'ordonnance suivante:

Vu la requéte, datée du 24 octobre 1957 et enregistrée au Greffe le
28 octobre, par laquelle le Gouvernement des Etats-Unis d’Amérique
a introduit devant la Cour une instance contre le Gouvernement de
la République populaire de Bulgarie au sujet du préjudice subi par
des ressortissants américains, passagers a bord d’un avion de la

4
INCIDENT AERIEN (É.-U. Cc. BULGARIE) (ORD. 30 V 60) 147

El Al Israel Airlines Lid, détruit le 27 juillet 1955 par l'aviation de
chasse bulgare;

Vu les ordonnances des 26 novembre 1957, 27 janvier, 19 mai,
12 août et 8 octobre 1958 fixant ou prorogeant la date d'expiration
du délai pour le dépôt du mémoire du Gouvernement des Etats-
Unis d'Amérique et du contre-mémoire du Gouvernement de la
République populaire de Bulgarie;

Vu le mémoire déposé par le Gouvernement des États-Unis
d'Amérique dans le délai fixé;

Vu les exceptions préliminaires présentées par le Gouvernement
de la République populaire de Bulgarie dans le délai fixé pour le
dépôt du contre-mémoire ;

Vu l’ordonnance du g septembre 1959 constatant que, de ce fait,
la procédure sur le fond était suspendue et fixant au 9 novembre
1959 le délai dans lequel le Gouvernement des Etats-Unis d’Amé-
rique pouvait présenter un exposé écrit contenant ses observations
et conclusions sur les exceptions préliminaires ;

Vu l’ordonnance du 23 octobre 1059 prorogeant ledit délai au
9 février 1960, à la demande du Gouvernement des États-Unis
d'Amérique ;

Vu l'exposé écrit présenté par le Gouvernement des États-Unis
d'Amérique dans le délai ainsi prorogé et contenant ses observations
et conclusions sur les exceptions préliminaires;

Considérant que, le 18 mars 1960, les agents des Parties ont été
avisés que la Cour avait décidé d'ouvrir la procédure orale relative
aux exceptions préliminaires le rer juin 1960;

Considérant que, le 16 mai 1960, le Greffe a reçu de l'agent du
Gouvernement des États-Unis d'Amérique une communication se
référant à l’article 69 du Règlement de la Cour et demandant
qu'il soit mis fin à la procédure et que l'affaire soit rayée du rôle;

Considérant que, le 17 mai 1960, le Greffe, se référant à l’article 60,
paragraphe 2, du Règlement de la Cour, a transmis copie de cette
communication à Vagent du Gouvernement de la République
populaire de Bulgarie;

Considérant qu'en réponse le Greffe a reçu le 18 mai 1960 de
Vagent du Gouvernement de la République populaire de Bulgarie
une communication portant « que le Gouvernement de la République
populaire de Bulgarie ne s'oppose pas à ce désistement et n’a pas
d’objection à formuler »;

5
INCIDENT AÉRIEN (É.-U. C. BULGARIE) (ORD. 30 V 60) 148
La Cour

prend acte des communications ainsi reçues des deux Gouverne-
ments Parties à la présente instance ;

et, en conséquence, ordonne que l'affaire soit rayée du rôle de la
Cour.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le trente mai mil neuf cent soixante, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement
des États-Unis d'Amérique et au Gouvernement de la République
populaire de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
